DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-3, 7-12, and 15-20 are rejected.
Claims 4-6, 13-14 are objected to.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-12, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference (Zheng et al. (US Pub. No.: 2019/0184998 A1: hereinafter “Zheng”)) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Zheng et al. (US Pub. No.: 2019/0184998 A1: hereinafter “Zheng”).

         Consider claim 1:
                    Suzuki teaches a method for predicting a transfer of control of a vehicle to a driver (See Suzuki, e.g., “a method for conveying information during an autonomous drive and a vehicular information presenting device that can smoothly switch from a first state in which a drive control is performed automatically to a second state...” of Abstract, ¶ [0013], ¶ [0023], and Fig. 2 steps S11-S20), the method comprising: receiving information about an environment of the vehicle (See Suzuki, e.g., “At step S11, the autonomous drive control unit 10 acquires weather information and traffic information at each place ahead on a route of the self vehicle by performing a wireless communication 11 with an apparatus located outside the vehicle…” of ¶ [0093], Fig. 2 step S11); identifying at least one condition represented in the information about the environment of the vehicle (e.g., weather, traffic conditions) that corresponds to at least one of one or more known conditions that lead to a handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event that may disable continuation of an autonomous drive on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20).
                     Suzuki further teaches and predicting the transfer of control of the vehicle to the driver based on the at least one condition identified from the information about the environment of the vehicle (See Suzuki, e.g., “If execution of a handover from the autonomous drive to a manual drive is determined (S19: yes), at step S20 the information output control unit 20 causes, for example, (one of) the display devices 21 or (one of) the sound/voice output devices 23 to output a handover message and thereby conveys the situation to the driver reliably by an explicit expressing method at a position short of a position of occurrence of the handover…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). However, Suzuki does not explicitly teach determining a state of awareness of the driver, wherein the state of awareness defines a degree of awareness of the driver to the at least one condition identified from the information about the environment of the vehicle.
                     In an analogous field of endeavor, Zheng teaches determining a state of awareness of the driver (See Zheng, e.g., “…A  further input to the current risk evaluator 230 is real-time sensor data that is utilized to determine a current state of the driver of the vehicle…”, of Abstract, ¶ [0050], Figs. 2, 6 elements 130-280, and Fig. 10 elements 710-1090), wherein the state of awareness defines a degree of awareness of the driver to the at least one condition identified from the information about the environment of the vehicle (See Zheng, e.g., “…data corresponding to a posture of the driver and/or passengers (e.g., detecting position, sitting posture, whether a seatbelt is worn by the driver, etc.), and a position of the driver and the passengers in the vehicle. Additional information associated with the driver state may include information pertaining to a health of the driver, a functional state of the driver (i.e., whether the driver is drowsy, sleeping or feeling sleepy, and whether the driver is intoxicated), a mental state of the driver (e.g. an alertness level of the driver), and information pertaining to a nature of trip made by the driver (e.g., if the driver and/or passenger is seriously wounded and the vehicle is on route to a hospital etc.)…”, of Abstract, ¶ [0010], ¶ [0050], Figs. 2, 6 elements 130-280, and Fig. 10 elements 710-1090).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Suzuki by adding the above features, as taught by Zheng, so as to ascertain that precious lives are saved by observing the conditions, behaviors of the drivers.

          Consider claim 2:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 1. In addition, Suzuki teaches wherein the (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14).  

         Consider claim 3:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 2. In addition, Suzuki teaches determining, from the image data, one or more salient portions of the environment (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14), wherein at least one of the one or more salient portions of the environment corresponds to the at least one condition identified from the information about the environment of the vehicle (See Suzuki, e.g., “Thus, an encounter with an event such as a rainfall occurring at a place ahead that may cause a handover is predicted…” of ¶ [0063], ¶ [0074], ¶ [0076], ¶ [0078], and Fig. 1 element 14, Fig. 2 steps S11-S20). 

          Consider claim 7:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 1. In addition, Suzuki teaches determining a confidence value corresponding to a likelihood that the predicted transfer of control of the vehicle to the driver occurs (See Suzuki, e.g., “At step S16, the autonomous drive control unit 10 calculates a warning level SG10 on the basis of the degree of importance calculated at step S13, the degree of emergency calculated at step S14, and the probability of encountering the event calculated at step S15…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 8:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 7. In addition, Suzuki teaches providing an alert to the driver, wherein a degree or a type of the alert provided corresponds to the confidence value (See Suzuki, e.g., “At step S16, the autonomous drive control unit 10 calculates a warning level SG10 on the basis of the degree of importance calculated at step S13, the degree of emergency calculated at step S14, and the probability of encountering the event calculated at step S15…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 9:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 1. In addition, Suzuki teaches receiving driving data from one or more driving events, wherein the driving data includes the information (See Suzuki, e.g., “Thus, an encounter with an event such as a rainfall occurring at a place ahead that may cause a handover is predicted…” of ¶ [0063], ¶ [0074], ¶ [0076], ¶ [0078], and Fig. 1 element 14); and determining the one or more known conditions that lead to the handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S17, the information output control unit 20 determines a type of information presentation and strength of a stimulus according to the received warning level SG10…presents information about the event that may disable an autonomous drive in a manner that reflects the determined strength of a stimulus…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 10:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 9. In addition, Suzuki teaches wherein the driving data further includes the information about the environment of the vehicle when the driver manually assumes control of the vehicle (See Suzuki, e.g., “At step S17, the information output control unit 20 determines a type of information presentation and strength of a stimulus according to the received warning level SG10…presents information about the event that may disable an autonomous drive in a manner that reflects the determined strength of a stimulus…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 11:
                    Suzuki teaches a system for predicting a transfer of control of a vehicle to a driver (See Suzuki, e.g., “…conveying information during an autonomous drive and a vehicular information presenting device that can smoothly switch from a first state in which a drive control is performed automatically to a second state...” of Abstract, ¶ [0013], ¶ [0023], and Fig. 1 system 100, Fig. 2 steps S11-S20) comprising: an electronic control unit (Fig. 1 elements 10, 20); and one or more environment sensors communicatively coupled to the electronic control unit (Fig. 1 elements 11-25), wherein the one or more environment sensors capture information about an environment of the vehicle (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14), wherein the electronic control unit is configured to: receive the information about the environment of the vehicle from the one or more environment sensors (See Suzuki, e.g., “At step S11, the autonomous drive control unit 10 acquires weather information and traffic information at each place ahead on a route of the self vehicle by performing a wireless communication 11 with an apparatus located outside the vehicle…” of ¶ [0093], Fig. 2 step S11); identify at least one condition represented in the information about the environment of the vehicle (e.g., weather, traffic conditions) that corresponds to at least one of one or more known conditions that lead to a handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event that may disable continuation of an autonomous drive on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20).
                     Suzuki further teaches and predict the transfer of control of the vehicle to the driver based on the at least one condition identified from the information about the environment of the vehicle (See Suzuki, e.g., “If execution of a handover from the autonomous drive to a manual drive is determined (S19: yes), at step S20 the information output control unit 20 causes, for example, (one of) the display devices 21 or (one of) the sound/voice output devices 23 to output a handover message and thereby conveys the situation to the driver reliably by an explicit expressing method at a position short of a position of occurrence of the handover…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). However, Suzuki does not explicitly teach determine a state of awareness of the driver, wherein the state of awareness defines a degree of awareness of the driver to the at least one condition identified from the information about the environment of the vehicle.
                     In an analogous field of endeavor, Zheng teaches determine a state of awareness of the driver (See Zheng, e.g., “…A  further input to the current risk evaluator 230 is real-time sensor data that is utilized to determine a current state of the driver of the vehicle…”, of Abstract, ¶ [0050], Figs. 2, 6 elements 130-280, and Fig. 10 elements 710-1090), wherein the state of awareness defines a degree of awareness of the driver to the at least one condition identified from the information about the environment of the vehicle (See Zheng, e.g., “…data corresponding to a posture of the driver and/or passengers (e.g., detecting position, sitting posture, whether a seatbelt is worn by the driver, etc.), and a position of the driver and the passengers in the vehicle. Additional information associated with the driver state may include information pertaining to a health of the driver, a functional state of the driver (i.e., whether the driver is drowsy, sleeping or feeling sleepy, and whether the driver is intoxicated), a mental state of the driver (e.g. an alertness level of the driver), and information pertaining to a nature of trip made by the driver (e.g., if the driver and/or passenger is seriously wounded and the vehicle is on route to a hospital etc.)…”, of Abstract, ¶ [0010], ¶ [0050], Figs. 2, 6 elements 130-280, and Fig. 10 elements 710-1090).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Suzuki by adding the above features, as taught by Zheng, so as to ascertain that precious lives are saved by observing the conditions, behaviors of the drivers.

          Consider claim 12:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 11. In addition, Suzuki teaches wherein the one or more environment sensors includes a camera, wherein the information about the environment includes image data of the environment captured by the camera (Fig. 1 element 14), and wherein the electronic control unit is further configured to: determine, from the image data, one or more salient portions of the environment, wherein at least one of the one or more salient portions of the environment corresponds to the at least one condition identified from the information about the environment of the vehicle (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14).

          Consider claim 15:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 11. In addition, Suzuki teaches wherein the electronic control unit is further configured to: determine a confidence value corresponding to a likelihood that the predicted transfer of control of the vehicle to the driver occurs (See Suzuki, e.g., “At step S16, the autonomous drive control unit 10 calculates a warning level SG10 on the basis of the degree of importance calculated at step S13, the degree of emergency calculated at step S14, and the probability of encountering the event calculated at step S15…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20).

          Consider claim 16:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 15. In addition, Suzuki teaches wherein the electronic control unit is further configured to: provide an alert to the driver, wherein a degree or a type of the alert provided corresponds to the confidence value (See Suzuki, e.g., “At step S16, the autonomous drive control unit 10 calculates a warning level SG10 on the basis of the degree of importance calculated at step S13, the degree of emergency calculated at step S14, and the probability of encountering the event calculated at step S15…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 17:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 11. In addition, Suzuki teaches wherein the electronic control unit is further configured to: receive driving data from one or more driving events, wherein the driving data includes the information about the environment of the vehicle leading up to and during past handback events (See Suzuki, e.g., “Thus, an encounter with an event such as a rainfall occurring at a place ahead that may cause a handover is predicted…” of ¶ [0063], ¶ [0074], ¶ [0076], ¶ [0078], and Fig. 1 element 14); and determine the one or more known conditions that lead to the handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S17, the information output control unit 20 determines a type of information presentation and strength of a stimulus according to the received warning level SG10…presents information about the event that may disable an autonomous drive in a manner that reflects the determined strength of a stimulus…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 18:
                    The combination of Suzuki, Zheng teaches everything claimed as implemented in the rejection of claim 17. In addition, Suzuki teaches wherein the driving data further includes the information about the environment of the vehicle when the (See Suzuki, e.g., “At step S17, the information output control unit 20 determines a type of information presentation and strength of a stimulus according to the received warning level SG10…presents information about the event that may disable an autonomous drive in a manner that reflects the determined strength of a stimulus…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Nageshrao, and in further view of Zheng.

          Consider claim 19:
                    Suzuki teaches a system for predicting a transfer of control of a vehicle to a driver comprising: an electronic control unit configured to implement a vehicular network (Fig. 1 elements 11-25, SG01-SG18, and 100); and one or more environment sensors communicatively coupled to the electronic control unit (Fig. 1 elements 11-25), wherein the one or more environment sensors capture information about an environment of the vehicle (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14), and wherein the electronic control unit is configured to: receive, as an input to the vehicular network, the information about the environment of the vehicle from the one or more environment sensors (See Suzuki, e.g., “At step S11, the autonomous drive control unit 10 acquires weather information and traffic information at each place ahead on a route of the self vehicle by performing a wireless communication 11 with an apparatus located outside the vehicle…” of ¶ [0093], Fig. 2 step S11); identify, with the vehicular network, at least one condition represented in the information about the environment of the vehicle (e.g., weather, traffic conditions) that corresponds to at least one of one or more known conditions that lead to a handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event that may disable continuation of an autonomous drive on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20).
          Suzuki further teaches and predict, with the vehicular network, the transfer of control of the vehicle to the driver based on the at least one condition identified from the information about the environment of the vehicle (See Suzuki, e.g., “If execution of a handover from the autonomous drive to a manual drive is determined (S19: yes), at step S20 the information output control unit 20 causes, for example, (one of) the display devices 21 or (one of) the sound/voice output devices 23 to output a handover message and thereby conveys the situation to the driver reliably by an explicit expressing method at a position short of a position of occurrence of the handover…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). However, Suzuki does not explicitly teach a neural network.
          In an analogous field of endeavor, Nageshrao teaches a neural network (See Nageshrao, e.g., “…A computing device in a vehicle can be programmed to acquire data regarding the external environment of a vehicle and to use the data to determine trajectories to be used to operate a vehicle in autonomous or semi-autonomous mode… for example. Determining a safe path can be improved by determining a safe path based on a neural network (NN), which can also be referred to as deep neural network (DNN) herein, and a safety agent (SA) and periodically updating the NN based on data acquired while operating the vehicle…”, of Abstract, ¶ [0010], Fig. 4 element 400).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Suzuki by adding the above features, as taught by Nageshrao, so as to implement an enhanced, seamless, and robust autonomous vehicular system to prevent mishaps. 
                    The combination of Suzuki, Nageshrao teaches everything claimed as implemented above. However, the combination of Suzuki, Nageshrao does not explicitly teach determine a state of awareness of the driver, wherein the state of awareness defines a degree of awareness of the driver to the at least one condition identified from the information about the environment of the vehicle.
                     In an analogous field of endeavor, Zheng teaches determine a state of awareness of the driver (See Zheng, e.g., “…A  further input to the current risk evaluator 230 is real-time sensor data that is utilized to determine a current state of the driver of the vehicle…”, of Abstract, ¶ [0050], Figs. 2, 6 elements 130-280, and Fig. 10 elements 710-1090), wherein the state of awareness defines a degree of awareness of the driver to the at least one condition identified from the information about the environment of the vehicle (See Zheng, e.g., “…data corresponding to a posture of the driver and/or passengers (e.g., detecting position, sitting posture, whether a seatbelt is worn by the driver, etc.), and a position of the driver and the passengers in the vehicle. Additional information associated with the driver state may include information pertaining to a health of the driver, a functional state of the driver (i.e., whether the driver is drowsy, sleeping or feeling sleepy, and whether the driver is intoxicated), a mental state of the driver (e.g. an alertness level of the driver), and information pertaining to a nature of trip made by the driver (e.g., if the driver and/or passenger is seriously wounded and the vehicle is on route to a hospital etc.)…”, of Abstract, ¶ [0010], ¶ [0050], Figs. 2, 6 elements 130-280, and Fig. 10 elements 710-1090).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Suzuki, Nageshrao by adding the above features, as taught by Zheng, so as to ascertain that precious lives are saved by observing the conditions, behaviors of the drivers.
 
          Consider claim 20:
                    The combination of Suzuki, Nageshrao, and Zheng teaches everything claimed as implemented in the rejection of claim 19. In addition, Suzuki teaches wherein the vehicular network is trained by: receiving driving data from one or more driving events (See Suzuki, e.g., “Thus, an encounter with an event such as a rainfall occurring at a place ahead that may cause a handover is predicted…” of ¶ [0063], ¶ [0074], ¶ [0076], ¶ [0078], and Fig. 1 element 14), wherein the driving data includes the information about the environment of the vehicle leading up to and during past (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event that may disable continuation of an autonomous drive on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20); analyzing the driving data for common conditions leading up to past handback events (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event…on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20); and determining the one or more known conditions that lead to the handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S11, the autonomous drive control unit 10 acquires weather information and traffic information at each place ahead on a route of the self vehicle by performing a wireless communication 11 with an apparatus located outside the vehicle…” of ¶ [0093], Fig. 2 step S11). In an analogous field of endeavor, Nageshrao teaches a neural network (See Nageshrao, e.g., “…deep neural network (DNN) herein, and a safety agent (SA) and periodically updating the NN based on data acquired while operating the vehicle…”, of Abstract, ¶ [0010], Fig. 4 element 400).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Suzuki by adding the above features, as taught by Nageshrao, so as to prevent mishaps by ascertaining that vehicular systems are equipped with a state of the art technology, thereby, increasing the occupants’ confidence. 

Allowable Subject Matter
Claims 4-6, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claims subject matter of the said claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         IBUKA et al. (US Pub. No.: 2020/0079395 A1) teaches “The vehicle control device according to the present invention is a device that automatically controls the travel of a vehicle at least partially, the vehicle control device comprising: a traveling environment acquisition unit that acquires a traveling environment of the vehicle when the travel control is performed; and a vehicle control unit that performs state change control to change a state of the vehicle on the basis of the traveling environment acquired by the traveling environment acquisition unit, when the travel control is transitioned from automatic to manual or when such transition is predicted.

          FOX et al. (US Pub. No.: 2020/0064833 A1) teaches “Embodiments for implementing intelligent transition between autonomous and manual driving modes by a 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667